Citation Nr: 0218109	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating for 
residuals of left humerus fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied increased 
ratings for bilateral pes planus and residuals of a 
fracture of the left humerus.  The veteran was notified of 
the decision and, in late April 1999, the veteran filed a 
notice of disagreement with only the denial of a 
compensable rating for the residuals of left humerus 
fracture, for which he was sent a statement of the case.  
The veteran subsequently filed a substantive appeal on 
only the issue as listed in the statement of the case; 
namely, a compensable rating for residuals of left humerus 
fracture.  On appeal, the veteran's National Appeals 
Officer appears to be raising the issue of an increased 
rating for pes planus; however, that issue is not on 
appeal and is being referred to the RO for further 
development.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Residuals of left humerus fracture are not manifested 
in ankylosis, limitation of motion or pain on motion, 
malunion with moderate deformity or recurrent dislocation.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of 
left humerus fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 
5299-5202 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

The Board finds that the April 1999 letter sent to the 
veteran and his representative, describing what VA would 
do to assist the veteran, the evidence the veteran needed 
to provide, and the evidence the VA had, and an October 
1999 Statement of the Case, provided to both the veteran 
and his representative, provided notice to the veteran of 
what the evidence of record revealed.  Additionally, these 
documents provided notice why this evidence was 
insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Cf. Quartuccio v. Principi, 16 Fed App. 183 (2002).  No 
further assistance is necessary to comply with the 
requirements of this new legislation, or any other 
applicable rules or regulations regarding the development 
of the pending claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed 
in relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 
38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  

The veteran is eighty-two years of age and suffers from 
dementia with psychosis and multiple other medical 
diagnoses.  In June 2000, he was scheduled for VA 
examination to determine the current level of disability 
of his service-connected left humerus fracture residuals; 
however, he was unable to attend because of his overall 
medical and psychiatric condition.  In February 2002, he 
was admitted to the Veterans Administration Medical 
Center, and subsequently transferred to VA domicile care, 
where he has been unable to tell his VA medical treatment 
team where he was living or the name of his roommate.  He 
is considered incompetent for VA purposes. 

During active duty service, the veteran fell and was 
treated for a simple fracture of the left humerus.  Based 
on his service medical records and post-service medical 
evaluation, he was granted service connection in May 1989 
for the residuals of left humerus fracture, which was 
assigned a noncompensable disability rating, effective 
from October 1988.  The noncompensable rating has since 
remained in effect.  In October 1998, the veteran 
requested a compensable rating for the disability, 
contending that his left arm was getting worse.  

The veteran's VA hospitalization records for October 1998 
shows he was admitted following an episode of syncope and 
to rule out myocardial infarction.  On hospital admission, 
examination of his left upper extremity revealed 5/5 
muscle strength throughout.  VA outpatient treatment 
records for July 1998 to November 1998 show that he fell 
on his left side in July 1998 injuring his left hip.  His 
records through November 1998 show he was seen in the 
neurology clinic for complaints of pain in his back, hips, 
and pelvis areas; however, no where is there any 
indication of any left humerus pain or treatment thereof.  
His VA outpatient treatment report for May 1999 indicates 
he complained of pain in his left forearm, which radiated 
up to his left shoulder.  Left upper extremity muscle 
strength was normal at 5/5.  The veteran has arthritis in 
various joints, as confirmed by x-ray findings, but no 
where does the medical evidence reveal any arthritis in 
his left upper extremity.  

The veteran is service connected for residuals of left 
humerus fracture, not for any left forearm condition.  The 
left humerus disability is rated under Diagnostic Code 
5299-5202, in VA's Schedule for Rating Disabilities.  The 
first diagnostic code cited is the one for the disease 
itself (musculoskeletal) and the diagnostic code that 
follows the hyphen is the one for the residual condition 
(humerus impairment).  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5202, moderate deformity of the 
humerus warrants a 20 percent rating, for both major and 
minor upper extremity.  Marked deformity of the major 
upper extremity warrants a 30 percent rating and a 20 
percent rating is warranted for marked deformity of the 
minor upper extremity.  Recurrent dislocation of the 
scapulohumeral joint, with infrequent episodes and 
guarding of movement only at the shoulder lever, warrants 
a 20 percent rating, for either major or minor upper 
extremity.  If there is frequent episodes and guarding of 
all arm movements, a 30 percent rating is warranted for 
the major extremity and 20 percent for the minor 
extremity.  Fibrous union of the humerus of the major 
upper extremity warrants a 50 percent rating, and a 40 
percent rating is warranted if it is the minor upper 
extremity.  Major upper extremity nonunion (false flail 
joint) of the humerus warrants a 60 percent rating, and 
minor upper extremity nonunion (false flail joint) of the 
humerus warrants a 50 percent rating.  Loss of the head of 
the humerus (flail shoulder) of the major upper extremity 
warrants an 80 percent rating.  A 70 percent rating is 
warranted for the loss of the head of the humerus (flail 
shoulder) of the minor upper extremity.  See 38 C.F.R. 
§ 4.71a.  This diagnostic code does not provide for a 
noncompensable rating; however, in every instance where 
the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable 
evaluation are not met.  See 38 C.F.R. § 4.31.  

As noted earlier, the veteran was recently scheduled for 
VA evaluation of his service-connected left humerus 
disability; however, he was unable to attend due to his 
overall medical condition, consisting primarily of 
vascular dementia with psychosis and multiple other 
diagnoses.  His numerous VA medical records, to include 
hospitalization records, do not reflect complaints or 
findings pertaining to his left upper extremity, although 
he has complained of pain in his lower left forearm.  No 
where is there any medical evidence or opinion that such 
complaints of pain are etiologically related to his 
service-connected left humerus fracture, nor is there 
evidence of arthritis in the left humerus affecting 
movement of the upper extremity or as the underlying cause 
for the veteran's complaints of pain, which, he related 
stemmed from his left forearm and up his arm and not the 
left humerus as the source of the pain.  Also, multiple 
physical and neurological examinations have revealed 
overall normal muscle strength of 5/5 in his left upper 
extremity.  Further, the medical evidence does not reveal 
any left humerus malunion or recurrent dislocation at the 
scapulohumeral joint.  Hence, the Board finds that the 
left humerus disability does not meet the criteria for a 
compensable rating under Diagnostic Code 5202.  In 
reaching this finding, the Board has also considered 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, and incoordination; 
however, in the absence of such findings due to service-
connected left humerus disability, the noncompensable 
rating is appropriate and fully comports with the 
applicable schedular criteria.  See DeLuca, 8 Vet. App. at 
204-07.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic 
codes to evaluate the veteran's left humerus disability, 
consideration of other diagnostic codes for evaluating the 
disability does not appear appropriate.  See 38 C.F.R. 
§ 4.20 (permitting evaluation, by analogy, where the 
rating schedule does not provide a specific diagnostic 
code to rate the disability).  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  However, even if 
such consideration were appropriate, in the absence of 
medical evidence of ankylosis of the scapula and left 
humerus or limitation of motion of the left upper arm due 
to the left humerus disability, there is no basis for 
assignment of a higher evaluation based on left humerus 
impairment under Diagnostic Codes 5200 or 5201, 
respectively.  

Lastly, there is no showing that the veteran's left 
humerus disability presents so exceptional or so unusual a 
disability picture as to warrant the assignment of a 
compensable evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  Specifically, the record is devoid of 
evidence showing that the veteran's left humerus 
disability results in marked interference with employment, 
has resulted in prolonged periods of hospitalization, or 
otherwise has rendered impracticable the application of 
the regular schedular standards.  The reason he is 
currently receiving long-care VA treatment is not because 
of his service-connected left humerus disability; rather, 
it is for nonservice-connected vascular dementia with 
psychosis, along with multiple other diagnoses.  Hence, 
the Board is not required to remand this claim to the RO 
for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability rating for residuals of left 
humerus fracture is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

